Citation Nr: 0905548	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1952.  He died in August 2004, and the Appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In August 2007, the Appellant and the Veteran's daughter 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing was 
prepared and associated with the claims file.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran 
died in August 2004, that the immediate cause of death was 
respiratory arrest, that metastatic disease and primary colon 
cancer were listed as underlying causes of death, and that 
chronic obstructive pulmonary disease (COPD) was listed as 
another significant condition contributing to death.  

2.  The competent medical evidence of record establishes that 
the Veteran's death was caused by metastatic 
rectal/rectosigmoid cancer, and it is more likely than not 
that the proximate cause of the Veteran's death was due to an 
error in judgment on the part of VA in failing to diagnose 
the Veteran's rectal cancer.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
Claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

In light of the favorable decision as it relates to the issue 
of entitlement to DIC benefits under 38 U.S.C.A. § 1151, any 
error by VA in complying with the requirements of VCAA as to 
this issue is moot.





II.  Analysis

The appellant essentially contends that VA health care 
provides were negligent in their treatment of the Veteran by 
failing to detect his colon cancer in time to properly treat 
it.  She argues that negligent VA medical care began in April 
2003, when the VA performed an incomplete colonoscopy and did 
not arrange for a new on to be conducted in sufficient time.  
The Veteran was subsequently diagnosed with colon cancer by 
his private physician in June 2004.  She has also submitted a 
medical opinion suggesting that VA examiners should have been 
able to identify the colon cancer based on physical 
examination alone.

In this regard, the Board notes that outpatient treatment 
records from April 2002 to April 2004 reveal that the Veteran 
had a positive fecal occult blood test in February 2003.  In 
April 2003, a colonoscopy was performed.  VA records indicate 
that the procedure could not be completed due to inadequate 
preparation.  During a follow-up telephone consultation with 
the appellant, it was noted that "[the Veteran] is still 
having some cramping but has had a couple of bms."  

In May 2003, a barium enema was performed.  The results 
indicated that it was a limited study due to inadequate 
preparation.  There was no gross evidence of obstruction.  
The impression included diverticular disease, most 
prominently in the sigmoid colon.  The doctor stated that 
"polypoid lesions cannot be excluded due to the presence of 
the fecal debris."  In July 2003, the Veteran requested the 
results of his colonoscopy and barium enema.  Treatment notes 
indicate that he was doing well and had no complaints.

In December 2003, the Veteran reported that he had had 
emergency hemorrhoid surgery in September 2003 while in 
Louisiana but was doing well.  The Board notes that the RO 
twice attempted to obtain these records from the private 
provider but received no response.

In April 2004, a VA examiner noted the Veteran's weight loss 
but indicated that "[the patient] refuses work-up at this 
time."  The Veteran was diagnosed with colon cancer in June 
2004.  The consultation notes state that "[t]he patient was 
found to have positive stool guaiacs last year, which led to 
colonoscopy.  It was done at VAMC.  The patient was 
apparently told he had some obstruction."  A sigmoid colon 
resection was subsequently performed.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record reflects that the appellant submitted several 
medical opinions in support of her claim.  A July 2005 letter 
from Dr. R.H., the Veteran's general practitioner, opined 
that the Veteran "has been negligently treated at the VA 
Medical Center with a misdiagnosis of colon carcinoma" and 
that the Veteran' VA doctors "should have diagnosed this 
condition."

According to an August 2005 letter from Dr. L.A.F., the 
Veteran's surgeon, the Veteran underwent "a rectosigmoid 
resection with an end colostomy secondary to an 8 cm 
moderately differentiated invasive adenocarcinoma involving 
the full thickness of the macularis propria with lymphatic 
and vascular invasion."  Metastatic adenocarcinoma was found 
in one of four regional lymph nodes.  Dr. LAF noted that 
"[t]he cancer was only a very short distance from his rectal 
sphincter" and concluded that it "was probably missed and 
should have been picked up on physical examination."

Given the complexity of this issue on appeal, the Board 
requested an Independent Medical Examiner (IME).  In December 
2008, Dr. M.S.B., a gastroenterologist, reviewed the claims 
file and concluded "that it can be determined with 
reasonable medical certainty that the patient's death was 
caused by metastatic rectal/rectosigmoid cancer and that the 
death was significantly hastened by the VA's failure to 
timely diagnose his rectal cancer."  This opinion further 
stated that "it is more likely than not that the proximate 
cause of the patient's death was due to an error in judgment 
on the part of the VA in failing to diagnose the rectal 
cancer during medical treatment between April 2002 and April 
2004.

Dr. MSB noted that the occult fecal blood was detected during 
a routine screening in February 2003.  The Veteran was also 
known to have an unintentional fifteen pound weight loss.  A 
colonoscopy was attempted in April 2003, but it was 
unsuccessful due to an inadequate preparation that resulted 
in a significant amount of fecal matter still present in the 
colon.  Due to inadequate preparation, a barium enema was 
also unable to rule out polypoid disease.  No documentation 
of a repeat colon examination was found, but the Veteran was 
asked to follow up in four or five months.

Dr. MSB agreed with Dr. RH's assessment that VA had been 
negligent in its treatment of the Veteran, resulting in a 
misdiagnosis of colon cancer.  He noted that established 
recommendations suggest following any positive fecal occult 
blood screen with a colonoscopy for more careful evaluation.  
If the colonoscopy is "unsuccessful due to inadequate prep 
..., [it] should be repeated under a different/more prolonged 
prep to allow for a well visualized colonoscopy."  Dr. MSB 
stated that, if this had been done, the doctor "would have 
likely discovered the rectal carcinoma in a more timely 
fashion allowing for a greater chance of a good outcome."  

Dr. MSB disagreed with Dr. LAF's conclusion that the VA 
doctors should have been able to pick up the carcinoma on 
physical examination.  He noted that Dr. LAF performed rectal 
examinations in May 2004 and June 2004 and did not detect any 
abnormalities.  

In any event, the Board finds the IME opinion to be highly 
probative and persuasive in this matter, as it was given by a 
specialist in gastroenterology whose education, experience, 
and training render him competent to review the Veteran's 
medical records and opine as to the role VA treatment may 
have played in the veteran's death .  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The doctor 
explained the medical basis for his opinion that it is more 
likely than not that the proximate cause of the patient's 
death was due to an error in judgment on the part of the VA 
in failing to diagnose the rectal cancer during medical 
treatment between April 2002 and April 2004.  The doctor also 
supported his conclusion through discussion of the relevant 
facts of record.  The Board further notes that there is no 
competent medical opinion of record to refute the IME's 
conclusion.

Therefore, the Board finds that entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 is granted.




ORDER


Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


